ORDER
PER CURIAM.
Appellant, Doyle Winston, appeals the judgment of conviction entered by the Circuit Court of Cape Girardeau County after a jury convicted him of second degree burglary, RSMo section 569.170 (1994). We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). A memorandum setting forth the reasons for our decision is *944attached solely for the use of the parties involved.